USCA4 Appeal: 22-6870    Doc: 9         Filed: 12/20/2022   Pg: 1 of 3




                                           UNPUBLISHED

                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT


                                             No. 22-6870


        JOEL AARON BURRELL,

                           Plaintiff - Appellant,

                    v.

        WILLIAM J. ANDERSON, Lt. Col. Assistant Superintendent; DAVID
        HACKWORTH, Superintendent (previous); C. WALZ, Asst. Superintendent
        (previous); A. BOYER, Sgt.; K. MURPHY, Lieutenant; BHAGIRATH, Captain; D.
        SHIRLEY, Correctional Officer; JONES, Corporal; SCADD, Correctional Officer;
        JANE DOE, Wellpath Employee; L. JONES, Sergeant; GREEN, (Female),
        Corporal; JANE DOE, Correctional Officer; A. CASPER, Sergeant; CLARK,
        Doctor; P. WESTBROOK-SCOTT, Health Service Administrator,

                           Defendants - Appellees.



                                             No. 22-6950


        JOEL AARON BURRELL,

                           Plaintiff - Appellant,

                    v.

        WILLIAM ANDERSON, Lt. Col. Assistant Superintendent; DAVID
        HACKWORTH, Superintendent (previous); C. WALZ, Asst. Superintendent
        (previous); A. BOYER, Sgt.; K. MURPHY, Lieutenant; BHAGIRATH, Captain; D.
        SHIRLEY, Correctional Officer; JONES, Corporal; SCADD, Correctional Officer;
        JANE DOE, Wellpath Employee; L. JONES, Sergeant; GREEN, (Female),
        Corporal; JANE DOE, Correctional Officer; A. CASPER, Sergeant; CLARK,
        Doctor; P. WESTBROOK-SCOTT, Health Service Administrator,
USCA4 Appeal: 22-6870      Doc: 9        Filed: 12/20/2022     Pg: 2 of 3




                            Defendants - Appellees.



        Appeals from the United States District Court for the Eastern District of Virginia, at
        Alexandria. T.S. Ellis, III, Senior District Judge. (1:21-cv-00864-TSE-TCB)


        Submitted: December 15, 2022                                Decided: December 20, 2022


        Before GREGORY, Chief Judge, and WILKINSON and DIAZ, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Joel Aaron Burrell, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-6870      Doc: 9         Filed: 12/20/2022     Pg: 3 of 3




        PER CURIAM:

               Joel Aaron Burrell appeals the district court’s order dismissing his 42 U.S.C. § 1983

        complaint without prejudice under Fed. R. Civ. P. 41(b) for failure to comply with a court

        order and the court’s order denying his Fed. R. Civ. P. 59(e) motion. We have reviewed

        the record and find no reversible error. Accordingly, we affirm for the reasons stated by

        the district court. Burrell v. Anderson, No. 1:21-cv-00864-TSE-TCB (E.D. Va. June 29,

        2022; Aug. 3, 2022). We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                       AFFIRMED




                                                     3